      Case 1:20-cr-00309-AJN Document 35
                                      34 Filed 10/26/20 Page 1 of 1




October 26, 2020


VIA ECF                                                                              10/26/20
The Honorable Alison Nathan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


Re:   United States v. Cortez Fowlkes, 20 CR 309 (AJN)


Dear Judge Nathan:

With the consent of the government, I write to seek a 30-day adjournment of
the next pretrial conference scheduled in the above-referenced case. I am
preparing to submit a deferred prosecution application to the U.S. Attorney’s
office but need additional time to complete my submission. As such, I ask
that the Court adjourn the next conference. To accommodate this request,
Mr. Fowlkes consents to exclude time until the adjourned date for purposes of
the Speedy Trial Act.

Respectfully submitted,
/s/ JULIA GATTO
                                             In light of the Defendant's request and the
Julia L. Gatto
                                             Government's consent, the status conference scheduled
Assistant Federal Defender                   for October 29, 2020 is hereby adjourned to December
212-417-8750                                 2, 2020 at 10 a.m. The Court finds that the ends of
                                             justice are served by the exclusion of time and
                                             outweigh the best interest of the public and the
                                             Defendant in a speedy trial, because doing so will allow
                                             the Defendant to submit a deferred prosecution
cc:   AUSA Mitzi Steiner (via ECF)           application, to review the discovery produced by the
                                             Government, and time for the Defendant to consider
                                             any available motions he may wish to file. Time is
                                  10/26/20   therefore excluded under the Speedy Trial Act, 18
                                             U.S.C. § 3161(h)(7)(A), until December 2, 2020.
                                             SO ORDERED.
